DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/11/2020 has been entered. No amendments have made to claims 1-20. No new claims have been added. Claims 1-20 are currently pending in the instant application. 
Response to Arguments


Applicant’s arguments, see page 11, filed 12/11/2020, with respect to claims 6-8, 14, and 18-19 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 6-8, 14, and 18-19 has been withdrawn. 

Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. Regarding the arguments concerning claim 1, Examiner respectfully disagrees.  Zatti teaches the full distinguished name identifier as seen in the current rejection. Examiner interprets the FDN identifier under its broadest reasonable interpretation. The claim limitation does not explicitly define how the FDN identifier (specifically the “full”) differs from the distinguished name identifier in Zatti. Furthermore the instant specification has not explicitly defined the FDN identifier. Examiner recommends clarifying amendments to define the difference between a FDN identifier and the distinguished name identifier in the cited prior art. Tavernier teaches the limitation “generating, by the management system, a corresponding identifier for the newly discovered resource object” as also seen in the current rejection. The .
. 
Allowable Subject Matter




Claims 4, 6-8, 12, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wouter Tavernier in view of Zatti and Morozov in combination teaches conducting two query requests as seen in the rejection of claim 5. The cited prior art when considered in combination or individually does not teach the claimed invention as disclosed in claims 4, 6-8, 12, 14 and 18-19. Additionally, Examiner concludes from conducting the search no prior art anticipates the claimed invention or when considered in combination obviously discloses the claimed invention before the effective filing. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouter Tavernier et al (NPL Document U) and Stefano Zatti (NPL Document V).
Regarding claim 1, Wouter Tavernier et al teaches a method for 
managing a resource object in a software-defined networking (SDN) system, wherein the SDN system comprises a management system (fig 4.1: “service layer” and fig 6.1: “Service…Functions”), an application system (fig 6.1 and figure 4.1 : “application layer”) , and a control system, the control system using a universally unique identifier (UUID) to identify a resource object (page 20 with fig 3.1 “infrastructure layer” “Ca-Co interface”; page 45 section 6.2.1.1 “…domains of…resources…” page 46 section 6.2.1.2 “…expose information towards the controller adapter” with fig 6.6 “Ca-Co”, page 61 Table 6.3 “NF Id…UUID” with figure 6.13); and the method comprising: 
obtaining, by the management system, a UUID of a newly discovered resource object (page 20 with fig. 3.1 "the Orchestration Layer receives and analyses the status information of resources that is notified by the Infrastructure Layer and forwards it to the Service Layer"; page 24 fig. 4.1 "Sl-Or"; page 25 fig. 4.2 "Sl-Or" "send ... resource info" "Co-Rm" "send capability info"; page 49 fig. 6.8 "UUIDO" with page 117 section 6.82 "send ... resource info" and page 119 section 6.8.5 "send capability info";); 
generating, by the management system, a corresponding identifier for the newly discovered resource object (pages 25-26 fig. 4.2 "Sl-Or" with section 4.2 "Network Function Forwarding Graph "; page 48 section 6.2.1.4 "based on user policies defining ... which Network Functions ... abstraction the total information ... is virtualized" with fig. 6.8 "BiS-BiS UUIDO"); 
(page 59 fig. 6.13 "Network Function Forwarding Graph Model" "id", page 68 with fig. 6.15 "NF-IB Manager", page 70 fig. 6.16 "Mapping Database" "NAB", page 71 fig. 6.17 "Add NF to DB"); 
receiving, by the management system, a first query request for a to-be-managed resource object from the application system (page 25 fig 4.2 "U-SI" "request ... resource service"), wherein the first query request comprises basic information of the to-be-managed resource object, and the first query request is used to obtain an identifier of the to-be-managed resource object (page 116 table "request ... resource service" with row "Input"); 
obtaining, by the management system, the identifier of the to-be-managed resource object according to the basic information of the to-be-managed resource object ((page 68 "NF-IB manager in this figure is the sub-module performing all the NF-catalogue related tasks" and fig. 6.15 "NF-IB Manager"); and 
returning, by the management system, the FDN identifier of the to-be-managed resource object to the application system ((page 116 table "request ... resource service" with row "Output").
Wouter Tavernier does not teach explicitly teach the full distinguished name (FDN) identifier.
(page 259 Table 1. Distinguished and Relative Distinguished Names, page 261 Figure 3, Merged DN-OI Tree).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Wouter Tavernier, as seen above, to include the full distinguished name (FDN) identifier as taught by Zatti. It would be advantageous to make the combination in order to have a scheme that is flexible and powerful enough to satisfy the naming needs of a global worldwide network as taught by Zatti (abstract).
Claim 9 is rejected using similar reasoning seen in the rejection of claim 1 due to reciting similar limitations but directed towards a system.
Regarding claim 2, Wouter Tavernier teaches wherein when the newly discovered resource object is a newly discovered physical resource object (page 41 "mapping physical or virtual resources in the form of a NF-FG"), 
the obtaining a UUID of a newly discovered resource object comprises: newly discovering, by the management system, a physical resource object, and allocating a UUID to the newly discovered physical resource object (page 20 with fig. 3.1 "the Orchestration Layer receives and analyses the status information of resources that is notified by the Infrastructure Layer and forwards it to the Service Layer"; page 24 fig. 4.1 "Sl-Or"; page 25 fig. 4.2 "Sl-Or" "send ... resource info" "Co-Rm" "send capability info"; page 49 fig. 6.8 "UUIDO" with page 117 section 6.82 "send ... resource info" and page 119 section 6.8.5 "send capability info";); 
the generating, by the management system, a corresponding identifier for the newly discovered resource object comprises: generating, by the management system, a corresponding identifier for the newly discovered physical resource object (pages 25-26 fig. 4.2 "Sl-Or" with section 4.2 "Network Function Forwarding Graph "; page 48 section 6.2.1.4 "based on user policies defining ... which Network Functions ... abstraction the total information ... is virtualized" with fig. 6.8 "BiS-BiS UUIDO"); and 
the adding, by the management system, a mapping relationship between the UUID of the newly discovered resource object and the identifier of the newly discovered resource object to a resource object identifier mapping relationship table comprises: adding, by the management system, a mapping relationship between the UUID of the newly discovered physical resource object and the identifier of the newly discovered physical resource object to the resource object identifier mapping relationship table (page 59 fig. 6.13 "Network Function Forwarding Graph Model" "id", page 68 with fig. 6.15 "NF-IB Manager", page 70 fig. 6.16 "Mapping Database" "NAB", page 71 fig. 6.17 "Add NF to DB").
Zatti teaches the full distinguished name (FDN) identifier (page 259 Table 1. Distinguished and Relative Distinguished Names, page 261 Figure 3, Merged DN-OI Tree).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Wouter Tavernier, as seen above, to include the full distinguished name (FDN) identifier as taught by Zatti. It would be advantageous to make the combination in order to have a scheme that is flexible and powerful enough to satisfy the naming needs of a global worldwide network as taught by Zatti (abstract).
Regarding claim 3, Wouter Tavernier teaches wherein when the newly discovered resource object is a newly discovered service resource object object (page 41 "mapping physical or virtual resources in the form of a NF-FG"), the obtaining a UUID of a newly discovered resource object comprises: 
the obtaining, by the management system, a UUID of the newly discovered service resource object from the control system (page 20 with fig. 3.1 "the Orchestration Layer receives and analyses the status information of resources that is notified by the Infrastructure Layer and forwards it to the Service Layer"; page 24 fig. 4.1 "Sl-Or"; page 25 fig. 4.2 "Sl-Or" "send ... resource info" "Co-Rm" "send capability info"; page 49 fig. 6.8 "UUIDO" with page 117 section 6.82 "send ... resource info" and page 119 section 6.8.5 "send capability info";); 
the generating, by the management system, a corresponding identifier for the newly discovered resource object comprises: querying, by the management system, the control system for a corresponding service according to the UUID of the newly discovered service resource object, and generating a corresponding identifier for the newly discovered service resource object according to a query result (pages 25-26 fig. 4.2 "Sl-Or" with section 4.2 "Network Function Forwarding Graph "; page 48 section 6.2.1.4 "based on user policies defining ... which Network Functions ... abstraction the total information ... is virtualized" with fig. 6.8 "BiS-BiS UUIDO"); 
and the adding, by the management system, a mapping relationship between the UUID of the newly discovered resource object and the identifier of the newly discovered resource object to the resource object identifier mapping relationship table comprises: adding, by the management system, a mapping relationship between the UUID of the newly discovered service resource object and the identifier of the newly discovered service resource object to the resource object identifier mapping relationship table (page 59 fig. 6.13 "Network Function Forwarding Graph Model" "id", page 68 with fig. 6.15 "NF-IB Manager", page 70 fig. 6.16 "Mapping Database" "NAB", page 71 fig. 6.17 "Add NF to DB").
Zatti teaches the full distinguished name (FDN) identifier (page 259 Table 1. Distinguished and Relative Distinguished Names, page 261 Figure 3, Merged DN-OI Tree).
(abstract).
Claims 10 and 11 are rejected using similar reasoning seen in the rejection of claims 2-3 due to reciting similar limitations but directed towards a system.
Regarding claim 15, Wouter Tavernier teaches an application system for managing a resource object in a software-defined networking (SDN) system, wherein the SDN system comprises a management system, the application system, a control system the control system using a universally unique identifier (UUID) to identify a resource object (page 20 with fig 3.1 “infrastructure layer” “Ca-Co interface”; page 45 section 6.2.1.1 “…domains of…resources…” page 46 section 6.2.1.2 “…expose information towards the controller adapter” with fig 6.6 “Ca-Co”, page 61 Table 6.3 “NF Id…UUID” with figure 6.13), wherein a resource object identifier mapping relationship table comprising a mapping relationship between an identifier of a resource object and a UUID of the resource object is stored in the management system (page 59 fig. 6.13 "Network Function Forwarding Graph Model" "id", page 68 with fig. 6.15 "NF-IB Manager", page 70 fig. 6.16 "Mapping Database" "NAB", page 71 fig. 6.17 "Add NF to DB"), and wherein the application system comprises: 
a non-transitory memory comprising instructions; and a processor in communications with the non-transitory memory, wherein the processor is configured to execute the instructions to: send a first query request to the management system, wherein the first query request comprises basic information of a to-be-managed resource object, and the first query request is (page 25 fig 4.2 "U-SI" "request ... resource service", page 116 table "request ... resource service" with row "Input");
receive the identifier of the to-be-managed resource object from the management system according to the basic information of the to-be-managed resource object ((page 116 table "request ... resource service" with row "Output"); 
and manage the to-be-managed resource object using the identifier of the to-be-managed resource object (page 20 with fig 3.1 “infrastructure layer” “Ca-Co interface”; page 45 section 6.2.1.1 “…domains of…resources…” page 46 section 6.2.1.2 “…expose information towards the controller adapter” with fig 6.6 “Ca-Co”, page 61 Table 6.3 “NF Id…UUID” with figure 6.13).
Zatti teaches the full distinguished name (FDN) identifier (page 259 Table 1. Distinguished and Relative Distinguished Names, page 261 Figure 3, Merged DN-OI Tree).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Wouter Tavernier, as seen above, to include the full distinguished name (FDN) identifier as taught by Zatti. It would be advantageous to make the combination in order to have a scheme that is flexible and powerful enough to satisfy the naming needs of a global worldwide network as taught by Zatti (abstract).

Regarding claim 16, Wouter Tavernier teaches wherein the processor is further configured to execute the instructions to receive a UUID of the to-be-managed resource object that is obtained according to the identifier of the to-be-managed resource object and the resource object identifier mapping relationship table (page 49 fig. 6.8, page 51 fig. 6.9, page 61 table 6.3 row "NF id") and that is returned by the management system (page 51 Figure 6.9: Top-down information flow at U-Sl reference point).
(page 259 Table 1. Distinguished and Relative Distinguished Names, page 261 Figure 3, Merged DN-OI Tree).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Wouter Tavernier, as seen above, to include the full distinguished name (FDN) identifier as taught by Zatti. It would be advantageous to make the combination in order to have a scheme that is flexible and powerful enough to satisfy the naming needs of a global worldwide network as taught by Zatti (abstract).

Regarding claim 20, Wouter Tavernier teaches wherein when the to-be-managed resource object is a to-be-managed service resource object, the UUID identifier of the to-be-managed resource object is a UUID identifier of the to-be-managed service resource object (page 41 "mapping physical or virtual resources in the form of a NF-FG"); and 
the processor is further configured to send a service resource object information modification request to the control system, wherein the service resource object information modification request carries the UUID identifier of the to-be-managed service resource object, to modify detailed information of the to-be-managed service resource object (pages 25-26 fig. 4.2 "Sl-Or" with section 4.2 "Network Function Forwarding Graph "; page 48 section 6.2.1.4 "based on user policies defining ... which Network Functions ... abstraction the total information ... is virtualized" with fig. 6.8 "BiS-BiS UUIDO").
Claim 5, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouter Tavernier et al (NPL Document U) and Stefano Zatti (NPL Document V) as applied to claim 1 above, and further in view of Morozov (US 2014/0279992).
Regarding claim 5, Wouter Tavernier in view of Zatti teaches wherein before the obtaining, by the management system, a UUID of the to-be-managed resource object according to the FDN identifier of the to-be-managed resource object and the resource object identifier mapping relationship table, and returning the UUID of the to-be-managed resource object to the application system as seen in the rejection of claim 4, the method further comprises:, wherein the query request is used to obtain the UUID identifier of the to-be-managed resource object, and the query request carries the FDN identifier of the to-be-managed resource object (page 49 fig. 6.8, page 51 fig. 6.9, page 61 table 6.3 row "NF id").
Wouter Tavernier in view of Zatti does not explicitly teach receiving, by the management system, a second query request from the application system and the presence of the second query request.
Morozov teaches receiving, by the management system, a second query request from the application system and the presence of the second query request (paragraph 0006 - The context sensitive query engine may be configured to query the second provider data partition for the second instance using the common key if the context information specifies the second data provider and obtain the provider-specific data corresponding to the context-sensitive attribute from the second instance).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Wouter Tavernier, as seen above, to include the full distinguished name (FDN) identifier as taught by Zatti. It would be advantageous to make the combination in order to have a scheme that is flexible and powerful enough to satisfy the naming needs of a global worldwide network as taught by Zatti (abstract).
(paragraph 0002-0003).
Claims 13 and 17 are rejected under similar reasoning due to reciting similar limitations but directed towards a system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0178954 and US 2006/0129415 teaches limitations seen in claim 1 argued by applicant.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached at telephone number (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/S.C.S./Examiner, Art Unit 2166    

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166